Citation Nr: 0510131	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  03-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1992 to February 
1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in San Diego, 
California, which denied service connection for a seizure 
disorder and systemic lupus erythematosus.  The Board 
remanded this case in October 2003 and again in August 2004.  
The case has since been returned to the Board for appellate 
review.

A September 2002 rating decision denied entitlement to 
service connection for 
post-traumatic stress disorder (PTSD).  In a September 2003, 
the veteran expressed disagreement with the September 2002 
rating decision.  The RO issued a statement of the case in 
March 2004, but the record does not reflect that the veteran 
has perfected an appeal by submitting a substantive appeal, 
and this issue has not been certified as being on appeal.

In October 2003, this matter was remanded to the RO to afford 
the veteran a requested hearing.  In a statement dated in 
February 2004, the veteran withdrew his request for a 
hearing.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims for service connection 
for a seizure disorder and systemic lupus erythematosus, and 
VA has made required efforts to develop such evidence.

2.  The veteran's seizure disorder is not of service origin.

3.  The veteran's systemic lupus erythematosus is not of 
service origin.



CONCLUSION OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  Systemic lupus erythematosus was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
April 2003 statement of the case, the August 2004 
supplemental statement of the case and January 2002 
correspondence from the RO, the veteran has been given notice 
of the evidence necessary to substantiate his claims on 
appeal.

In particular, the Board notes evidence development letter 
dated in January 2002, in which the veteran was advised of 
the type of evidence necessary to substantiate his claims on 
appeal.  In this letter, the veteran was advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran, and what evidence should 
be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for and the veteran along with his representative 
have been given the opportunity to submit written argument.  


Factual Background

Service medical records are silent for treatment or 
complaints of a seizure disorder or systemic lupus 
erythematosus.

In January 2000, the veteran was admitted to a private 
medical center after experiencing two seizures.  At the time 
of discharge the primary diagnosis was lupus and seizure 
exacerbation.  The physician noted that the veteran's 
medication would be adjusted.  

During a VA examination, performed by QTC in July 2000, the 
veteran presented with the pertinent complaint of a seizure 
disorder.  He related a past medical history of seizures 
beginning in 1996 after he experienced tonic-clonic type 
movements while he was sleeping.  He reported hospitalization 
for approximately three to four days and noted undergoing 
extensive neurological testing, which included magnetic 
resonance imaging (MRI) testing and computerized tomography 
(CT) scans, as well as an electroencephalogram (EEG).  The 
etiology of the seizure disorder was unknown.  He reported 
the current use of anti-seizure medication but noted that he 
still experienced seizures once a week.  His complaints 
consisted of short-term memory loss, lightheadedness and 
dizziness.  He had difficulty falling asleep and could not 
drive a car.  After a thorough examination, the pertinent 
diagnosis was seizure disorder.  The examiner determined that 
based on the examination the veteran was able to provide 
self-care even though he was on anti-seizure medication and 
continued to experience seizures.  Additionally, there was no 
evidence of focal neurological deficits.  

VA outpatient treatment notes dated December 2000 to March 
2004, reflect treatment for a variety of disorders, including 
continuing treatment for seizures and lupus.  In a January 
2001 treatment note, the veteran presented with systemic 
lupus erythematosus and related a history of seizures.  The 
pertinent diagnoses were seizures and lupus.  In September 
2001, the veteran presented with complaints of pain which was 
worse when he was active.  He reported pain specifically in 
his feet and described it as a constant burning and noted 
swelling.  He also reported problems with memory loss and his 
seizure disorder.  He was hospitalized two weeks prior to the 
date of treatment following seizure activity.  The diagnosis 
was systemic lupus erythematosus.  In September 2003, the 
veteran presented and reported a history of grand mal 
seizures.  His last seizure was one month ago and according 
to his family members and friends, he had two short lived 
grand mal seizures.  The paramedics were summoned and the 
veteran recovered but post-ictal.  The diagnosis was grand 
mal seizure, epilepsy, on therapy.

In October 2003, the veteran submitted additional evidence in 
the form of medical articles from the internet in support of 
his claims for service connection.  The articles include 
information about lupus from an unknown website; an article 
about arthritis and arthralgia from the Lupus site; an 
article about Gulf War Syndrome and Anthrax from the 
Shirley's Wellness Café site; and an article entitled 
"Controversy Surrounds Anthrax Vaccine" from the Web MD 
health site. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection for certain chronic diseases, including 
epilepsy and systemic lupus erythematosus, will be presumed 
if they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309 (2004).

The service medical records are negative for symptoms or 
diagnosis related to a seizure disorder or for symptoms or 
diagnosis related to systemic lupus erythematosus.

There is no evidence of a seizure disorder or systemic lupus 
erythematosus, during the presumptive year after service.  In 
fact, there is no evidence of a seizure disorder until 1996, 
3 years after service, and there is no evidence of systemic 
lupus erythematosus until 2000, 4 years after service.  
During a VA examination, performed by QTC in July 2000, the 
examiner found that the veteran was able to provide self-care 
even though he was on anti-seizure medication and he noted 
that there was no evidence of focal neurological deficits.  
VA outpatient treatment notes reflect continuing treatment 
for a seizure disorder and systemic lupus erythematosus from 
2000 to 2004.     
 
The Board finds that there is no competent evidence of a 
nexus between either disorder at issue and the veteran's 
period of active service.  Boyer, 210 F.3d at 1353.  That is, 
there is simply no competent evidence or opinion that 
establishes a relationship between the veteran's period of 
service and a seizure disorder or systemic lupus 
erythematosus.  The veteran has asserted that he incurred a 
seizure disorder and systemic lupus erythematosus due to an 
injury during his period of active service.  As a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges the medical literature that the 
veteran has submitted which regards a relationship between 
Persian Gulf service and lupus.  Generic medical literature 
that does not apply medical principles regarding causation or 
etiology to the facts of an individual case does not have 
probative value in deciding issues on appeal.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  As such, the 
literature the appellant submitted has limited probative 
value.

The preponderance of the evidence is against the veteran's 
claims for service connection for a seizure disorder and 
systemic lupus erythematosus.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for systemic lupus 
erythematosus is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


